Exhibit 10.2

 

Execution Copy

 

NONCOMPETITION AGREEMENT

 

This NONCOMPETITION AGREEMENT, (this “Agreement”) is made and entered into as of
this 17th day of February, 2010, between Fairfax Financial Holdings Limited, a
Canadian corporation (“Parent”), and Stanley R. Zax (“Covenantor”).

 

WHEREAS, pursuant to that certain Agreement and Plan of Merger, dated as of
February 17, 2010 (the “Merger Agreement”), among Parent, Fairfax Investments II
USA Corp., a Delaware corporation and a wholly owned subsidiary of Parent
(“Merger Sub”), and Zenith National Insurance Corp., a Delaware corporation (the
“Company”), Merger Sub shall be merged with and into the Company, upon the terms
and subject to the conditions set forth in the Merger Agreement (the “Sale
Transaction”);

 

WHEREAS, Covenantor is a significant stockholder of the Company, and, as a
result of the Sale Transaction, Covenantor will receive significant
consideration in connection with the Sale Transaction;

 

WHEREAS, Covenantor is the Chairman and Chief Executive Officer of the Company,
and Covenantor acknowledges that he has detailed knowledge of the Proprietary
Information (as defined below);

 

WHEREAS, the parties agree that it is their intention that the entire goodwill
of the Company and its business be transferred to Parent as part of the Sale
Transaction and acknowledge that they explicitly considered the value of the
goodwill transferred and was valued as a component of the consideration for the
Sale Transaction;

 

WHEREAS, the parties agree that Parent’s failure to receive the entire goodwill
contemplated by the Sale Transaction would have the effect of reducing the value
of the Sale Transaction to Parent;

 

WHEREAS, the parties acknowledge that the life expectancy of the Company’s
workers’ compensation insurance business (the “Business”) is at least three
(3) years;

 

WHEREAS, the parties acknowledge that the relevant market for the Company is
throughout the United States and that intense competition exists throughout the
United States for the products and services of the Company; and

 

WHEREAS, as a condition and mutual inducement to the Sale Transaction, and to
preserve the value of the business being acquired by Parent after the Sale
Transaction, the Merger Agreement contemplates, among other things, that
Covenantor shall enter into this Agreement.

 

NOW, THEREFORE, in consideration of the foregoing and of the mutual covenants
and agreements contained herein and in the Merger Agreement, and intending to be
legally bound hereby, Covenantor hereby agrees as follows:

 

--------------------------------------------------------------------------------



 


1.   CONFIDENTIALITY, NON-DISPARAGEMENT.


 


(A)                                  COVENANTOR RECOGNIZES THAT BY REASON OF HIS
PROVISION OF SERVICES TO THE COMPANY, COVENANTOR HAS ACQUIRED CONFIDENTIAL
INFORMATION AND TRADE SECRETS CONCERNING RESEARCH AND DEVELOPMENT, KNOW-HOW,
PROCESSES AND TECHNIQUES, TECHNICAL DATA, CUSTOMERS, SALES PROSPECTS,
DISTRIBUTION, PRICING AND COST INFORMATION, AND MARKETING PLANS AND PROPOSALS,
FINANCIAL DATA AND THE INTELLECTUAL PROPERTY OF THE COMPANY (COLLECTIVELY, THE
“PROPRIETARY INFORMATION”), THE USE OR DISCLOSURE OF WHICH COULD CAUSE PARENT
SUBSTANTIAL LOSS AND DAMAGES THAT COULD NOT BE READILY CALCULATED AND FOR WHICH
NO REMEDY AT LAW WOULD BE ADEQUATE; PROVIDED THAT PROPRIETARY INFORMATION DOES
NOT INCLUDE ANY INFORMATION THAT (I) IS OR BECOMES AVAILABLE TO THE GENERAL
PUBLIC OR IS GENERALLY AVAILABLE WITHIN THE RELEVANT BUSINESS OR INDUSTRY OTHER
THAN AS A RESULT OF AN ACTION BY COVENANTOR IN BREACH OF THIS AGREEMENT OR
(II) COVENANTOR RECEIVES OR HAS RECEIVED ON A NON-CONFIDENTIAL BASIS FROM A
SOURCE OTHER THAN THE COMPANY.  ACCORDINGLY, COVENANTOR COVENANTS AND AGREES
WITH PARENT THAT, FOR THE PERIOD COMMENCING AT THE EFFECTIVE TIME (AS DEFINED IN
THE MERGER AGREEMENT) AND ENDING ON THE SECOND ANNIVERSARY OF THE DATE THAT
COVENANTOR CEASES TO BE A DIRECTOR, OFFICER OR EMPLOYEE OF THE COMPANY HE WILL
NOT AT ANY TIME, EXCEPT IN PERFORMANCE OF HIS OBLIGATIONS TO THE COMPANY OR WITH
THE PRIOR WRITTEN CONSENT OF PARENT, DIRECTLY OR INDIRECTLY, DISCLOSE OR REVEAL
TO ANY PERSON, ENTITY OR OTHER ORGANIZATION OR USE FOR COVENANTOR’S OWN BENEFIT
ANY PROPRIETARY INFORMATION KNOWN TO HIM UNLESS DISCLOSURE IS REQUIRED BY LAW,
REGULATION OR LEGAL PROCESS (INCLUDING, WITHOUT LIMITATION, BY DEPOSITION,
INTERROGATORY, REQUEST FOR DOCUMENTS, SUBPOENA, CIVIL INVESTIGATIVE DEMAND OR
SIMILAR PROCESS) IN CONNECTION WITH ANY PROCEEDING BY OR BEFORE A GOVERNMENTAL
OR JUDICIAL AUTHORITY, REGULATORY OR ADMINISTRATIVE BODY OR SECURITIES
EXCHANGE.  FOR PURPOSES OF THIS AGREEMENT, PROPRIETARY INFORMATION MAY BE IN ANY
MEDIUM OR FORM, INCLUDING, WITHOUT LIMITATION, PHYSICAL DOCUMENTS, COMPUTER
FILES OR DISKS, VIDEOTAPES, AUDIOTAPES, AND ORAL COMMUNICATIONS.


 


(B)                                 IN THE EVENT THAT COVENANTOR IS REQUESTED OR
REQUIRED BY LAW, REGULATION OR LEGAL PROCESS TO DISCLOSE ANY PROPRIETARY
INFORMATION, COVENANTOR SHALL PROVIDE PARENT WITH PROMPT WRITTEN NOTICE SO THAT
PARENT MAY, AT ITS OWN COST, SEEK A PROTECTIVE ORDER OR OTHER APPROPRIATE
REMEDY.  IN THE EVENT THAT SUCH PROTECTIVE ORDER OR OTHER REMEDY IS NOT OBTAINED
OR PARENT WAIVES ITS RIGHT TO SEEK SUCH AN ORDER OR REMEDY, COVENANTOR SHALL,
WITHOUT LIABILITY UNDER THIS AGREEMENT, FURNISH ONLY THAT PORTION OF SUCH
PROPRIETARY INFORMATION OR TAKE ONLY SUCH ACTION THAT, IN THE OPINION OF
COVENANTOR’S COUNSEL,  COVENANTOR IS REQUIRED TO DISCLOSE UNDER APPLICABLE LAW,
REGULATION OR LEGAL PROCESS; PROVIDED THAT COVENATOR SHALL EXERCISE HIS
COMMERCIALLY REASONABLE EFFORTS TO OBTAIN ASSURANCE THAT CONFIDENTIAL TREATMENT
SHALL BE ACCORDED ANY SUCH PROPRIETARY INFORMATION.


 


(C)                                  COVENANTOR AGREES HE WILL NOT MAKE, OR
CAUSE OR ASSIST ANY OTHER PERSON TO MAKE, ANY STATEMENT OR OTHER COMMUNICATION,
WRITTEN OR OTHERWISE, TO ANY THIRD PARTY, INCLUDING, WITHOUT LIMITATION, BOOKS,
ARTICLES OR WRITINGS OF ANY OTHER KIND, AS WELL AS FILM, VIDEOTAPE, AUDIO TAPE,
COMPUTER/INTERNET FORMAT OR ANY OTHER MEDIUM, WHICH IMPUGNS, ATTACKS OR
CRITICIZES, IS MISLEADING OR UNTRUE WITH RESPECT TO, OR IS OTHERWISE DISPARAGING
(OR THAT CONSTITUTES TRADE LIBEL) OF THE REPUTATION, BUSINESS, PROSPECTS,
PRODUCTS, SERVICES OR CHARACTER OF ANY OF THE COMPANY OR PARENT OR ANY OF THEIR
AFFILIATES OR ANY OF THEIR RESPECTIVE DIRECTORS, OFFICERS OR EMPLOYEES OR THE

 

2

--------------------------------------------------------------------------------



 


SALE TRANSACTION.  NOTHING IN THIS SECTION 1(D) SHALL PROHIBIT COVENANTOR FROM
PROVIDING TRUTHFUL INFORMATION IN RESPONSE TO A SUBPOENA OR OTHER LEGAL PROCESS.


 


(D)                                 THE PARTIES HERETO AGREE THAT THE COVENANTS
CONTAINED IN THIS SECTION 1 IMPOSE A REASONABLE RESTRAINT ON COVENANTOR.  THE
COVENANTS CONTAINED IN THIS SECTION 1 ARE INDEPENDENT COVENANTS AND SHALL BE
ENFORCEABLE BY PARENT REGARDLESS OF ANY CLAIMS THAT ANY COVENANTOR SHALL HAVE
AGAINST PARENT OR ANY OF ITS AFFILIATES, WHETHER UNDER THIS AGREEMENT OR
OTHERWISE.


 


2.  NON-COMPETITION; NON-SOLICITATION.


 


(A)                                  IN CONSIDERATION OF PARENT ENTERING INTO
THE MERGER AGREEMENT AND IN ORDER THAT PARENT MAY ENJOY THE FULL BENEFIT OF THE
BUSINESS, FOR THE PERIOD COMMENCING AT THE EFFECTIVE TIME AND ENDING ON THE
THIRD ANNIVERSARY OF THE EFFECTIVE TIME (AS EXTENDED PURSUANT TO SECTION 2(D),
THE “RESTRICTED PERIOD”), COVENANTOR SHALL NOT, DIRECTLY OR INDIRECTLY, WHETHER
AS PRINCIPAL, AGENT, PARTNER, OFFICER, DIRECTOR, STOCKHOLDER, EMPLOYEE,
CONSULTANT, ADVISOR OR OTHERWISE, ALONE OR IN ASSOCIATION WITH ANY OTHER PERSON,
OWN, MANAGE, OPERATE, CONTROL, PARTICIPATE IN, INVEST IN (OTHER THAN AN
INVESTMENT THAT RESULTS IN SUCH PERSON OWNING LESS THAN 3% OF THE OUTSTANDING
VOTING STOCK OF A PUBLICLY TRADED COMPANY), OR CARRY ON, A BUSINESS (LOCATED OR
SELLING IN THE UNITED STATES) THAT IS IN DIRECT COMPETITION WITH THE PRODUCTS
AND SERVICES OFFERED BY THE COMPANY AT THE EFFECTIVE TIME OR BY THE COMPANY IN
THE BUSINESS AS CONDUCTED BY THE COMPANY IN THE UNITED STATES (OR IN DIRECT
COMPETITION WITH THOSE SAME PRODUCTS AND/OR SERVICES AS THEY CONTINUE TO BE
OFFERED BY THE PARENT IN THE BUSINESS IN THE UNITED STATES) (THE “COMPETING
ACTIVITIES”).


 


(B)                                 COVENANTOR AGREES THAT DURING THE RESTRICTED
PERIOD, WITHOUT THE PRIOR WRITTEN CONSENT OF PARENT, COVENANTOR SHALL NOT, AND
SHALL NOT AUTHORIZE OR DIRECT ANY OF HIS AFFILIATES TO, DIRECTLY OR INDIRECTLY: 
(I) SOLICIT FOR THE PURPOSE OF OFFERING EMPLOYMENT TO OR HIRE OR RECOMMEND THAT
ANY PERSON SOLICIT FOR THE PURPOSE OF OFFERING EMPLOYMENT TO OR HIRING, WHETHER
AS AN EMPLOYEE, CONSULTANT, AGENT, INDEPENDENT CONTRACTOR OR OTHERWISE, ANY OF
THE EMPLOYEES AND OFFICERS OF THE COMPANY OR ANY OF ITS SUBSIDIARIES OR ANY
INDIVIDUAL WHO WAS AN EMPLOYEE OR OFFICER OF THE COMPANY DURING THE IMMEDIATE
PRIOR SIX-MONTH PERIOD; OR (II) SOLICIT, INDUCE OR ATTEMPT TO SOLICIT OR INDUCE
ANY CUSTOMER, CLIENT, SUPPLIER, LICENSEE OR OTHER BUSINESS RELATION (INCLUDING
BANKS AND ACCOUNTANTS AND OTHER RESELLERS OF COMPANY PRODUCTS) OF THE COMPANY OR
ANY OF ITS AFFILIATES RELATED TO THE BUSINESS AS CONDUCTED BY THE COMPANY OR ANY
CUSTOMER, CLIENT, SUPPLIER, LICENSEE OR OTHER BUSINESS RELATION OF PARENT OR ANY
OF ITS AFFILIATES RELATED TO THE BUSINESS AS CONDUCTED BY PARENT (OR, IN EACH
CASE, ANY PARTY WHICH PROVIDED SERVICES TO THE BUSINESS DURING THE IMMEDIATE
PRIOR SIX-MONTH PERIOD) TO ENTER INTO ANY BUSINESS RELATIONSHIP WITH COVENANTOR
OR AN AFFILIATE OF COVENANTOR IN A MANNER THAT NEGATIVELY IMPACTS THE BUSINESS
AS CONDUCTED BY THE COMPANY OR PARENT, REDUCE SUCH PERSON’S BUSINESS WITH THE
COMPANY, PARENT OR ANY OF THEIR RESPECTIVE AFFILIATES OR CEASE DOING BUSINESS
WITH THE COMPANY, PARENT OR ANY OF THEIR RESPECTIVE AFFILIATES.  AS USED IN THIS
SECTION 2(B), THE TERM “INDIRECTLY” SHALL INCLUDE, WITHOUT LIMITATION,
COVENANTOR’S PERMITTING THE USE OF COVENANTOR’S NAME BY ANY COMPETITOR OF THE
COMPANY OR PARENT OR ANY OF THEIR AFFILIATES TO INDUCE OR INTERFERE WITH ANY
EMPLOYEE OR BUSINESS RELATIONSHIP OF THE COMPANY OR PARENT OR ANY OF THEIR
RESPECTIVE AFFILIATES.

 

3

--------------------------------------------------------------------------------



 


(C)                                  COVENANTOR ACKNOWLEDGES AND AGREES THAT THE
REMEDY AT LAW FOR ANY BREACH OF ANY OF THE PROVISIONS OF THIS SECTION 2 MAY BE
INADEQUATE AND, ACCORDINGLY, COVENANTOR COVENANTS AND AGREES THAT PARENT SHALL,
IN ADDITION TO ANY OTHER RIGHTS AND REMEDIES WHICH PARENT AND THE COMPANY MAY
HAVE UNDER APPLICABLE LAW, BE ENTITLED TO EQUITABLE RELIEF, INCLUDING INJUNCTIVE
RELIEF, WITHOUT BOND OR OTHER NECESSITY, AND TO THE REMEDY OF SPECIFIC
PERFORMANCE WITH RESPECT TO ANY BREACH OR THREATENED BREACH OF SUCH COVENANT, AS
MAY BE AVAILABLE FROM ANY COURT OF COMPETENT JURISDICTION.  IN ADDITION,
COVENANTOR AND PARENT EXPRESSLY AGREE THAT THE TERMS OF THE COVENANTS, INCLUDING
THE DURATION, SCOPE AND GEOGRAPHIC AREA OF RESTRICTION, IN THIS SECTION 2 ARE
FAIR AND REASONABLE IN LIGHT OF PARENT’S PLANS FOR THE BUSINESS AS CONDUCTED BY
THE COMPANY AND ARE NECESSARY TO ACCOMPLISH THE FULL TRANSFER OF THE GOODWILL
AND OTHER INTANGIBLE ASSETS CONTEMPLATED BY THE MERGER AGREEMENT.  IN THE EVENT
THAT ANY OF THE COVENANTS CONTAINED IN THIS SECTION 2 SHALL BE DETERMINED BY ANY
COURT OF COMPETENT JURISDICTION TO BE UNENFORCEABLE FOR ANY REASON WHATSOEVER,
THEN ANY SUCH PROVISION OR PROVISIONS SHALL NOT BE DEEMED VOID, AND THE PARTIES
HERETO AGREE THAT SAID LIMITS MAY BE MODIFIED BY THE COURT AND THAT SAID
COVENANT CONTAINED IN THIS SECTION 2 SHALL BE AMENDED IN ACCORDANCE WITH SAID
MODIFICATION, IT BEING SPECIFICALLY AGREED BY THE PARTIES THAT IT IS THEIR
CONTINUING DESIRE THAT THIS COVENANT BE ENFORCED TO THE FULL EXTENT OF ITS TERMS
AND CONDITIONS OR IF A COURT FINDS THE SCOPE OF THE COVENANT UNENFORCEABLE, THE
COURT SHOULD REDEFINE THE COVENANT SO AS TO COMPLY WITH APPLICABLE LAW.


 


(D)                                 IN ADDITION TO THE REMEDIES PARENT AND THE
COMPANY MAY SEEK AND OBTAIN PURSUANT TO SECTION 2(C), THE RESTRICTED PERIOD
SHALL BE EXTENDED, REGARDLESS OF WHETHER THE INITIAL PERIOD SET FORTH IN
SECTION 2(A) HAS OTHERWISE EXPIRED, BY ANY AND ALL PERIODS DURING WHICH
COVENANTOR SHALL BE FOUND BY A COURT OF COMPETENT JURISDICTION TO HAVE BEEN IN
VIOLATION OF THE COVENANTS CONTAINED IN THIS SECTION 2.


 


3.  RESPONSIBILITIES.  PARENT AGREES THAT DURING THE RESTRICTED PERIOD,
COVENANTOR SHALL, SUBJECT TO THE LAST SENTENCE OF THIS SECTION 3, MANAGE THE
BUSINESS AND OPERATIONS OF THE COMPANY AND ITS SUBSIDIARIES WITH THE SAME LEVEL
OF RESPONSIBILITY, CONTROL AND DISCRETION THAT COVENANTOR EXERCISED AT THE TIME
THE MERGER AGREEMENT WAS EXECUTED AND DELIVERED.  IN THE EVENT THAT PARENT FAILS
TO PERMIT COVENANTOR TO EXERCISE SUCH RESPONSIBILITY, CONTROL OR DISCRETION AS
PROVIDED IN THE PRECEDING SENTENCE, COVENANTOR MAY TERMINATE THIS AGREEMENT ON
WRITTEN NOTICE TO PARENT, WHICH TERMINATION SHALL BE COVENANTOR’S SOLE REMEDY
FOR A BREACH OF THIS SECTION 3; PROVIDED, HOWEVER, THAT INQUIRIES OR ACTIONS BY
PARENT OR ITS REPRESENTATIVES RELATED TO THE CONSOLIDATED ACCOUNTS OF PARENT OR
INQUIRIES BY PARENT OR ITS REPRESENTATIVES REGARDING THE BUSINESS AND OPERATIONS
OF THE COMPANY AND ITS SUBSIDIARIES SHALL NOT BE (OR BE DEEMED TO BE) A BREACH
BY PARENT OF THIS SECTION 3.  NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED
IN THIS SECTION 3, (A) ALL MATTERS AND DECISIONS IN RESPECT OF THE INVESTMENT OF
THE ASSETS OF THE COMPANY AND ITS SUBSIDIARIES SHALL BE AT THE SOLE DISCRETION
OF PARENT AND (B) ALL OTHER MATTERS AND DECISIONS RELATED TO FINANCING
ACTIVITIES AND CAPITAL ALLOCATION OF THE COMPANY AND ITS SUBSIDIARIES (INCLUDING
THE DECLARATION AND PAYMENT OF DIVIDENDS) SHALL BE DETERMINED BY THE BOARD OF
DIRECTORS OF THE COMPANY.


 


4.  TERM.  IF THE MERGER AGREEMENT IS TERMINATED PURSUANT TO SECTION 8.01
THEREOF, THIS AGREEMENT SHALL TERMINATE AUTOMATICALLY AT THE TIME THE MERGER
AGREEMENT IS TERMINATED.  UPON TERMINATION PURSUANT TO THE PRECEDING SENTENCE,
THIS AGREEMENT SHALL FORTHWITH BECOME VOID.

 

4

--------------------------------------------------------------------------------



 


5.  MISCELLANEOUS.


 


(A)                                  NOTICES.  ALL NOTICES, REQUESTS AND OTHER
COMMUNICATIONS TO ANY PARTY HEREUNDER SHALL BE IN WRITING (INCLUDING FACSIMILE
TRANSMISSION) AND SHALL BE GIVEN,


 

if to Parent, to:

 

Fairfax Financial Holdings Limited
95 Wellington Street West, Suite 800
Toronto, ON M5J 2N7

Attention: Paul Rivett, Esq.

Vice President and Chief Legal Officer

Facsimile No: 416-367-2201

e-mail: p_rivett@fairfax.ca

 

with a copy (which shall not constitute notice) to:

 

Shearman & Sterling LLP
199 Bay Street
Suite 4405
Toronto, Ontario M5L 1E8
Canada
Facsimile No:  (416) 360-2958
Attention:  Adam Givertz
Email:  agivertz@shearman.com

 

if to Covenantor, to the address set forth on the signature page hereto

 

or to such other address or facsimile number as such party may hereafter specify
for the purpose by notice to the other parties hereto.  All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a business
day in the place of receipt.  Otherwise, any such notice, request or
communication shall be deemed to have been received on the next succeeding
business day in the place of receipt.

 


(B)                                 ENTIRE AGREEMENT.  THIS AGREEMENT, TOGETHER
WITH THE MERGER AGREEMENT REFERENCED HEREIN, CONSTITUTES THE ENTIRE AGREEMENT
BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT AND
SUPERSEDE ALL PRIOR AGREEMENTS AND UNDERSTANDINGS, BOTH ORAL AND WRITTEN,
BETWEEN THE PARTIES WITH RESPECT TO THE SUBJECT MATTER OF THIS AGREEMENT.


 


(C)                                  AMENDMENTS AND WAIVER.  ANY PROVISION OF
THIS AGREEMENT MAY BE AMENDED OR WAIVED IF, BUT ONLY IF, SUCH AMENDMENT OR
WAIVER IS IN WRITING AND IS SIGNED, IN THE CASE OF AN AMENDMENT, BY EACH PARTY
TO THIS AGREEMENT OR, IN THE CASE OF A WAIVER, BY THE PARTY AGAINST WHOM THE
WAIVER IS TO BE EFFECTIVE.  NO FAILURE OR DELAY BY ANY PARTY IN EXERCISING ANY
RIGHT, POWER OR PRIVILEGE HEREUNDER SHALL OPERATE AS A WAIVER THEREOF NOR SHALL
ANY SINGLE OR PARTIAL EXERCISE THEREOF PRECLUDE ANY OTHER OR FURTHER EXERCISE
THEREOF OR THE EXERCISE OF ANY OTHER

 

5

--------------------------------------------------------------------------------



 


RIGHT, POWER OR PRIVILEGE.  THE RIGHTS AND REMEDIES HEREIN PROVIDED SHALL BE
CUMULATIVE AND NOT EXCLUSIVE OF ANY RIGHTS OR REMEDIES PROVIDED BY APPLICABLE
LAW.


 


(D)                                 BINDING EFFECT; BENEFITS; ASSIGNMENT.  THE
PROVISIONS OF THIS AGREEMENT SHALL BE BINDING UPON AND SHALL INURE TO THE
BENEFIT OF THE PARTIES HERETO AND THEIR RESPECTIVE HEIRS, SUCCESSORS AND
ASSIGNS.  EXCEPT AS SET FORTH BELOW IN THIS SECTION 5(D), NO PROVISION OF THIS
AGREEMENT IS INTENDED TO CONFER ANY RIGHTS, BENEFITS, REMEDIES, OBLIGATIONS OR
LIABILITIES HEREUNDER UPON ANY PERSON OTHER THAN THE PARTIES HERETO AND THEIR
RESPECTIVE SUCCESSORS AND ASSIGNS.  NO PARTY MAY ASSIGN OR OTHERWISE TRANSFER
ANY OF ITS RIGHTS OR OBLIGATIONS UNDER THIS AGREEMENT, WITHOUT THE CONSENT OF
EACH OTHER PARTY HERETO, EXCEPT THAT PARENT MAY TRANSFER OR ASSIGN ITS RIGHTS
AND OBLIGATIONS UNDER THIS AGREEMENT, IN WHOLE OR FROM TIME TO TIME IN PART, TO
ANY PERSON; PROVIDED THAT SUCH TRANSFER OR ASSIGNMENT SHALL NOT RELIEVE PARENT
OF ITS OBLIGATIONS HEREUNDER OR ENLARGE, ALTER OR CHANGE ANY OBLIGATION OF ANY
OTHER PARTY HERETO OR DUE TO PARENT.


 


(E)                                  SEVERABILITY.  IT IS THE DESIRE AND INTENT
OF THE PARTIES HERETO THAT THE PROVISIONS OF THIS AGREEMENT BE ENFORCED TO THE
FULLEST EXTENT PERMISSIBLE UNDER APPLICABLE LAW AND PUBLIC POLICIES APPLIED IN
EACH JURISDICTION IN WHICH ENFORCEMENT IS SOUGHT.  ACCORDINGLY, IF ANY
PARTICULAR PROVISION OF THIS AGREEMENT SHALL BE ADJUDICATED BY A COURT OF
COMPETENT JURISDICTION TO BE INVALID, PROHIBITED OR UNENFORCEABLE FOR ANY
REASON, SUCH PROVISION, AS TO SUCH JURISDICTION, SHALL BE INEFFECTIVE, WITHOUT
INVALIDATING THE REMAINING PROVISIONS OF THIS AGREEMENT OR AFFECTING THE
VALIDITY OR ENFORCEABILITY OF THIS AGREEMENT OR AFFECTING THE VALIDITY OR
ENFORCEABILITY OF SUCH PROVISION IN ANY OTHER JURISDICTION.  NOTWITHSTANDING THE
FOREGOING, IF SUCH PROVISION COULD BE MORE NARROWLY DRAWN SO AS NOT TO BE
INVALID, PROHIBITED OR UNENFORCEABLE IN SUCH JURISDICTION, IT SHALL, AS TO SUCH
JURISDICTION, BE SO NARROWLY DRAWN, WITHOUT INVALIDATING THE REMAINING
PROVISIONS OF THIS AGREEMENT OR AFFECTING THE VALIDITY OR ENFORCEABILITY OF SUCH
PROVISION IN ANY OTHER JURISDICTION.


 


(F)                                    EXPENSES.  THE PARTIES SHALL BEAR THEIR
OWN RESPECTIVE EXPENSES (INCLUDING ALL COMPENSATION AND EXPENSES OF COUNSEL,
FINANCIAL ADVISORS, CONSULTANTS, ACTUARIES AND INDEPENDENT ACCOUNTANTS) INCURRED
WITH RESPECT HERETO.


 


(G)                                 COUNTERPARTS; EFFECTIVENESS.  THIS AGREEMENT
MAY BE SIGNED IN ANY NUMBER OF COUNTERPARTS, EACH OF WHICH SHALL BE AN ORIGINAL,
WITH THE SAME EFFECT AS IF THE SIGNATURES THERETO AND HERETO WERE UPON THE SAME
INSTRUMENT.  DELIVERY OF AN EXECUTED COUNTERPART BY FACSIMILE OR OTHER MEANS OF
ELECTRONIC TRANSMISSION WILL BE AS EFFECTIVE AS MANUAL DELIVERY OF AN ORIGINAL
THEREOF.  UNTIL AND UNLESS EACH PARTY HAS RECEIVED A COUNTERPART HEREOF SIGNED
BY THE OTHER PARTY HERETO, THIS AGREEMENT SHALL HAVE NO EFFECT AND NO PARTY
SHALL HAVE ANY RIGHT OR OBLIGATION HEREUNDER (WHETHER BY VIRTUE OF ANY OTHER
ORAL OR WRITTEN AGREEMENT OR OTHER COMMUNICATION).


 


(H)                                 REMEDIES CUMULATIVE.  NO REMEDY MADE
AVAILABLE BY ANY OF THE PROVISIONS OF THIS AGREEMENT IS INTENDED TO BE EXCLUSIVE
OF ANY OTHER REMEDY, AND EACH AND EVERY REMEDY SHALL BE CUMULATIVE AND SHALL BE
IN ADDITION TO EVERY OTHER REMEDY GIVEN HEREUNDER OR NOW OR HEREAFTER EXISTING
AT LAW OR IN EQUITY.

 

6

--------------------------------------------------------------------------------



 


(I)                                     GOVERNING LAW.  ALL PROVISIONS OF THIS
AGREEMENT SHALL BE SUBJECT TO AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF CALIFORNIA.


 

[remainder of page intentionally left blank]

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, Parent and Covenantor have caused this Agreement to be
executed as of the date first written above.

 

 

 

FAIRFAX FINANCIAL HOLDINGS LIMITED

 

 

 

 

 

By:

/s/ Paul Rivett

 

 

Title: Chief Legal Officer

 

 

 

 

 

STANLEY R. ZAX

 

 

 

/s/ Stanley R. Zax

 

     Chairman and President

 

 

 

Address:

c/o Zenith National Insurance Corp.

 

 

21255 Califa Street

 

 

Woodland Hills, California 91367

 

[Signature page to Noncompetition Agreement]

 

--------------------------------------------------------------------------------